[Cite as State v. Wilson, 2022-Ohio-1788.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                    Court of Appeals No. S-21-009

        Appellee                                 Trial Court No. 21TRC1915A

v.

Kevin Wilson                                     DECISION AND JUDGMENT

        Appellant                                Decided: May 27, 2022

                                             *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Otero, Assistant Prosecuting Attorney, for appellee.

        Nicholas Wainwright, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a May 24, 2021 judgment of Sandusky County Court

No. 2, accepting appellant’s entry of guilty pleas following appellant’s arraignment on

three misdemeanor traffic offenses.
       {¶ 2} Upon acceptance of the pleas, appellant was found guilty of one count of

operating a motor vehicle under the influence of alcohol or drugs, in violation of R.C.

4511.19, a misdemeanor of the first degree, one count of failure to control, in violation of

R.C. 4511.202, a minor misdemeanor, and one count of failure to wear a seatbelt, in

violation of R.C. 4513.263, a minor misdemeanor.

       {¶ 3} Appellant was sentenced to a 30-day period in jail, with 27 of the days

suspended, credit for time served on the remainder, a one-year license suspension with

privileges, one-year of inactive probation, and the imposition of a fine and court costs.

For the reasons set forth below, this court affirms the judgment of the trial court.

       {¶ 4} Appellant, Kevin Wilson, sets forth the following sole assignment of error:

              I. THE TRIAL COURT FAILED TO COMPLY WITH CRIMINAL

       RULE 10.

       {¶ 5} The following undisputed facts are relevant to this appeal. On May 22,

2021, appellant, a resident of Chester, Pennsylvania, was in Fremont, Ohio for purposes

of visiting friends. While in the area during this visit, and while under the influence,

appellant lost control of his motor vehicle and crashed it into a ditch along County Road

109 in Sandusky County.

       {¶ 6} The Ohio State Highway Patrol trooper responding to the accident scene

investigated the incident. Based upon the investigation, the trooper cited appellant for the

three above-detailed traffic offenses.




2.
        {¶ 7} The record reflects that the trooper who issued the citations personally

served appellant with the summons and citations at the scene. Appellant was then taken

to jail to be held while awaiting the arraignment hearing.

        {¶ 8} On May 24, 2021, appellant was arraigned in Sandusky County Court No. 2.

The transcript of the arraignment hearing reflects that appellant was advised of his right

to counsel on five separate occasions, interspersed throughout the proceedings. The

record further reflects that appellant was presented with a waiver of rights and executed

same.

        {¶ 9} The transcript of the arraignment hearing further reflects that at the onset of

the proceeding the trial court thoroughly explained to appellant the available pleas of not

guilty, no contest, and guilty.

        {¶ 10} In conjunction, the trial court advised appellant that he had, “[T]he right to

have counsel. If it is a jailable offense, and you cannot afford counsel, the right to have

this court consider you for court appoint[ed] [counsel].”

        {¶ 11} Shortly thereafter, the trial court again advised and reiterated to appellant

that, “You always can exercise your right to seek your own counsel, and I will grant

continuance so that you may do so.” (Emphasis added).

        {¶ 12} The record reflects that the trial court identified appellant’s traffic citations

by the case numbers, described in detail the substantive nature of the offenses, detailed




3.
the potential penalties associated with each offense, and affirmed appellant’s

understanding of what was transpiring.

       {¶ 13} During the course of detailing the available pleas, the offenses, and the

potential penalties, the trial court once again advised appellant, for a third time, “If you

cannot afford counsel, counsel would be appointed to represent you.”

       {¶ 14} After again affirming appellant’s understanding of all matters related to the

proceedings, the trial court next inquired of appellant how appellant wished to proceed.

Appellant responded, “Guilty.”

       {¶ 15} The trial court then inquired, “And you’re pleading guilty to all of the

charges?” Appellant replied, “Yes.”

       {¶ 16} The record reflects that the trial court subsequently advised and inquired of

appellant on two additional occasions, “You understand your giving up your right to

remain silent, the right to have counsel * * * counsel would be appointed to represent

you.” Appellant again affirmed his understanding of his rights, his options, and his desire

to proceed.

       {¶ 17} Accordingly, at this juncture, the trial court found the pleas to be voluntary

and accepted them. The trial court then stated for the record that in the early morning

hours of May 22, 2021, appellant was driving on County Road 109, was distracted by his

GPS, was driving while impaired, lost control of his vehicle, and crashed it into a ditch.




4.
       {¶ 18} In response to the trial court’s recitation and inquiry whether appellant

concurred with it, appellant replied, “Yes.”

       {¶ 19} In conjunction with the above, the record reflects the trial court undertook

considerable efforts to accommodate appellant given his residency in Pennsylvania. The

trial court suspended all further time, placed appellant on inactive probation, and granted

driving privileges. These accommodations enabled appellant to return to his home state

at the conclusion of the case.

       {¶ 20} This appeal ensued.

       {¶ 21} In the sole assignment of error, appellant alleges that the trial court failed to

comply with Crim.R. 10 in the course of this case. We do not concur.

       {¶ 22} Crim.R. 10(A) establishes, “Arraignment shall be conducted in open court

* * * the defendant shall be given a copy of the indictment, information, or complaint, or

shall acknowledge receipt thereof, before being called upon to plea.”

       {¶ 23} In support of this appeal, appellant suggests that he did not receive the

traffic offenses charged against him and that the trial court failed to properly notify or

convey the substance of the charges. The record of evidence does not comport with this

position.

       {¶ 24} On the contrary, the record reflects that the traffic citations charged against

appellant were personally served upon him by the trooper at the scene. In addition, we

note that the transcript of proceedings repeatedly reflect that the trial court went to great




5.
lengths to place all relevant information in the record, including the case numbers, the

statutory offenses being charged, the potential penalties associated with each offense, all

rights available to be exercised by appellant, including the right to counsel, all pleas

available to appellant, and a detailed recitation of the incident precipitating the citations.

       {¶ 25} While appellant acknowledges that the trial court repeatedly advised

appellant of the right to counsel prior to appellant’s plea, and throughout the proceedings,

appellant nevertheless submits that, “[N]one of the references make mention that

appellant has the right to retain counsel even if he intends to plead guilty.”

       {¶ 26} We find appellant’s position unpersuasive. The record reflects that at no

time during the five separate occasions during which the trial court advised appellant of

his right of counsel did the trial court ever suggest or create an impression that the right

of counsel was connected to, or limited by, which of the available plea options appellant

elected to exercise, as implied by appellant.

       {¶ 27} In support of this appeal, appellant cites to this court’s decision in State v.

Gearing, 6th Dist. Williams No. WM-09-012, 2010-Ohio-939. We find appellant’s

reliance upon Gearing, which is fundamentally and materially distinguishable from the

instant case, to be misplaced.

       {¶ 28} The Gearing case dealt with an appellant who was not directly advised of

his rights by the trial court, such that the trial court could not directly and simultaneously

ascertain appellant’s understanding of those rights.




6.
       {¶ 29} In Gearing, a pre-recorded audio generally detailing rights was played for

appellant, along with other defendants, during a combined arraignment hearing outside of

the presence of the trial court.

       {¶ 30} The trial court thereafter generically inquired whether appellant, “[H]ad

listened to his rights.” Gearing, ¶ 12. As such, no Crim.R. 10(C) individualized inquiry

occurred between the trial court and the defendant to properly confirm an individual

understanding of the rights.

       {¶ 31} In contrast, the transcript of proceedings in the instant case clearly reflects

a direct, detailed, face-to-face discourse between the trial court and appellant during

which the trial court repeatedly advised appellant of his right to counsel, his right to a

reasonable continuance to secure counsel, his right to appointed counsel if eligible, and

all other rights implicated in these misdemeanor traffic offenses. Appellant repeatedly,

directly affirmed his understanding to the trial court.

       {¶ 32} We have carefully reviewed the record of proceedings in this matter for any

indicia in support of the notion that the trial court failed to comply with Crim.R. 10 in the

course of appellant’s arraignment. The record is devoid of any such evidence.

       {¶ 33} Accordingly, we find appellant’s assignment of error not well-taken.

Wherefore, the judgment of Sandusky County Court No. 2 is hereby affirmed. Appellant

is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                          Judgment affirmed.




7.
                                                                               State of Ohio
                                                                            v. Kevin Wilson
                                                                                   S-21-009




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




8.